Case 1:19-cr-00230-DAD-BAM Document 39 Filed 08/04/20 Page 1 of1

Kevin P. Rooney, #107554

OF COUNSEL, HAMMERSCHMIDT LAW CORPORATION
2445 Capitol Street, Suite 150

Fresno, CA 93721

Tel: (559) 233-5333

Fax: (559) 233-4333

Attorney for Defendant, KENNETH SHANE PATTERSON,

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No.: 1:19 CR 00 230 DA

UNITED STATES OF AMERICA. SRE NEL PE CRDD ZOD RANE

1s ) SUBSTITUTION OF ATTORNEY
Plaintiff, )
)
VS. )
KENNETH SHANE PATTERSON,
Defendant ,

 

 

I, KENNETH SHANE PATTERSON, defendant, hereby substitute as my attorney of

record in the above-captioned matter, Kevin P. Rooney, in place and stead of Richard A.

LAG-

KENNETH SHANE PATTERSON

I consent to the above substitution. tb
Dated: July 22, 2020 Meer ; lly <

RICHARD A. BESH

Beshwate, Jr.

 

Dated: July 22, 2020

Dated: July 22, 2020
VIN P. ROONEY

| accept the above substitution.
a

IT IS SO ORDERED.

Dated:

 

HON. SHE/LA ke. OBEETO
United States Magistrate Judge

 

 

 
